Citation Nr: 1734659	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  13-21 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a higher disability for migraine headaches, currently rated as 30 percent disabling.

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1995 to May 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, in relevant part, continued a 10 percent disability rating for the Veteran's service-connected migraine headaches.

In a June 2013 rating decision, the RO increased the disability rating for the Veteran's migraine headaches to 30 percent, effective May 7, 2010.

In correspondence received in March 2015, the Veteran indicated that she wished to withdraw her request for a Board hearing.  See 38 C.F.R. § 20.704(e) (2016).

As a result of evidence of record noting the effects of the Veteran's migraine headaches on her usual occupation, the Board finds that a TDIU claim has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has jurisdiction to consider entitlement to a TDIU in this instance; thus the issue has been added for current appellate consideration.  Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on her part.  


FINDING OF FACT

Symptoms of the Veteran's headaches have more nearly approximated very frequent and prolonged migraine headache attacks that have been completely prostrating and productive of severe economic inadaptability throughout the entire appellate period. 


CONCLUSION OF LAW

The criteria for the maximum schedular 50 percent rating for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.21, 4.124a, Diagnostic Code (DC) 8100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In this case, VA provided adequate notice with respect to the higher rating claim in a letter sent to the Veteran in June 2010. 

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished; and therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's VA treatment records have been obtained, and she has been provided with VA examinations which, combined with the additional evidence of record, are adequate for determining the level of severity of her service-connected migraine headaches.

The Board acknowledges that the Veteran provided VA with authorization to obtain private treatment records dated from 2009 to 2010 and that it appears that VA has not requested these records on her behalf.  Remand to obtain these records is unnecessary to adjudicate the increased rating claim, however, as the Board finds that there is adequate contemporaneous lay and VA medical evidence to assign the Veteran the highest schedular rating for her migraine headaches. 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the Veteran's increased rating claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist with respect to this claim.

II.  Higher Disability Ratings 

      A.  Applicable Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2008).  

      B.  Rating Criteria and Analysis

The schedular criteria for rating migraine headaches is found at 38 C.F.R. § 4.124a, DC 8100.  Pursuant to these criteria, a 10 percent rating is assigned for headaches with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is assigned for headaches with characteristic prostrating attacks occurring on average once a month over the last several months.  A maximum 50 percent rating is assigned for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.  

The rating criteria do not define "prostrating;" and the United States Court of Appeals for Veterans Claims (Court) has not undertaken to define the term.  Cf. Fenderson v. West, 12 Vet. App 119 (1999).  According to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd Ed. 2012), "prostration" is defined as "extreme exhaustion or powerlessness."  Similarly, although not necessarily binding on the Board, VA's Adjudication Procedures Manual (M21-1) defines prostrating under DC 8100 as "causing extreme exhaustion, powerlessness, debilitation or incapacitation with substantial inability to engage in ordinary activities."  See M21-1, pt. III, Subpt. iv, Ch. 4, Sec. G(7)(b).

The rating criteria additionally do not define "severe economic inadaptability."  The Court, however, has noted that nothing in Diagnostic Code 8100 requires a claimant to be completely unable to work in order to qualify for a 50 percent disability rating.  See Pierce v. Principi, 18 Vet. App. 440, 446 (2004).

In reviewing the record, it is evident that the Veteran has consistently suffered from frequent headache episodes of a debilitating nature throughout the appeal period.  A June 2010 VA examination report noted the Veteran reports of having headache attacks approximately one time per week.  Although the examiner noted that the Veteran's headaches were not prostrating, and that she could continue with ordinary activity during her headaches, the examiner noted later in the report that during a headache attack, the Veteran needed to alter her work environment by turning off the lights, and that she was unable to concentrate as much and worked less efficiently.  Additionally, during acute episodes, she was unable to drive and reported feeling lethargic.  

In her October 2010 notice of disagreement, the Veteran expressed disagreement with the VA examiner's report that her headache were not prostrating and that ordinary activity was possible during her headaches.  She noted that she would sometimes get relief from her medications, but when she did not, she was not able to perform ordinary activity.  

In support of her claim, the Veteran included a "headache log" wherein she noted the frequency and severity of her headaches between February 2010 and June 2010.  The log revealed that most months, she experienced at least three headaches and she indicated that most of these headaches were of a debilitating nature, resulting in lost time from work.

In a July 2010 letter, the Veteran's private treating neurologist, L. C., M.D., indicated that she was currently suffering from a headache that had been lasting more than 24 hours, and that she had to be put in a dark room to rest, and administered intra-muscular nausea medicines.  Dr. C. further noted that the Veteran suffered from migraines of that same severity quite frequently, and that the headaches had limited her ability to work.  She also noted that the Veteran had tried multiple medications, and that she was still having significant, debilitating headache pain, nausea, vomiting and sensitivity to light.  

In a July 2011 VA primary care consultation report, the Veteran was noted to have migraines occurring one to two times per week, associated with an aura, and accompanied by nausea and vomiting, with occasional photophobia.  An August 2011 VA neurology clinical report additionally described her headaches as involving an intense, throbbing pain.  The report noted that the headache frequency of one to two times per month had been present over the last 18 months. 

In an August 2011 statement, the Veteran reported that her headaches were debilitating, affecting her attendance at work.  She noted that during her period of employment from January 2011 to June 2011, she missed nine-and-a-half days of work due to her migraines.  

A February 2013 VA neurology clinical report noted that the Veteran's headache intensity had improved but that the frequency remained, occurring about three to four times per week. The headaches were associated with nausea, photophobia, and sometimes vomiting, reaching a leave of eight to ten on the pain scale.  

Based on the foregoing, the evidence supports a finding that the Veteran has been experiencing multiple, completely prostrating migraine attacks per month, productive of severe economic inadaptability, throughout the appeal period.  Her competent lay reports regarding the severity of her headaches are accompanied by medical evidence revealing her consistent reports of having headaches on average at least one time per week throughout most of the appeal period, and that these headaches frequently resulted in nausea and vomiting, resulted in her missing time from work, and required rest and darkness.  Moreover, to the extent that the severity of the Veteran's headaches have been ameliorated by medication, "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria." Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  In this case, the effects of medication are not specifically contemplated by the criteria.  Thus, the majority of the reports of the Veteran's headaches can be interpreted as describing frequent headaches that are by and large prostrating and productive of severe economic inadaptability.  

Resolving reasonable doubt in the Veteran's favor, a 50 percent disability rating is warranted for her service-connected migraine headache disability for the entire appellate period.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

IV.  Extraschedular Consideration 

The Board has considered the question of entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

The evidence in this case does not show that the symptoms associated with the Veteran's migraine headaches present an exceptional disability picture.  Comparison between her symptoms and the criteria found in the rating schedule shows that the rating criteria reasonably describe her disability level and symptomatology--she has characteristic prostrating migraine headache attacks multiple times per month, that are productive of severe economic inadaptability; and although she has indicated that her headaches contributed to her inability to work, her headache symptoms, including time off from work, are expressly contemplated by the schedular rating criteria.  She has not identified any symptoms not recognized by the rating criteria, or presented evidence showing how the rating criteria are inadequate.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  In the instant appeal, however, the record does not reflect an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  Accordingly, no basis for referring the case for an extraschedular consideration is presented in the present appeal.  


ORDER

Entitlement to a 50 percent disability rating, but no higher, is granted for migraine headaches, subject to controlling regulations governing payment of monetary awards.


REMAND

Inasmuch as the evidence shows that the Veteran has been unemployed during at least portions of the appeal period, and that her service-connected headaches have had an affected her ability to work, further evidence is required with respect to the Veteran's periods of unemployment and the effects of her service-connected headaches and bipolar disorder on her employability.

As the record indicates that relevant private treatment records remain outstanding, these records should be obtained on remand.  See 38 C.F.R. § 3.159(c) (2016).  

Accordingly, this issue is REMANDED for the following action:

1.  Request that the Veteran submit a formal TDIU claim form (VA Form 21-8940), and ensure that she receives appropriate VCAA notice for a claim of entitlement to a TDIU.

2.  After obtaining necessary authorization, obtain outstanding private treatment records pertaining to the Veteran's service-connected disabilities, to specifically include treatment records from L. C., M.D., dated from 2009-2010.

3.  Conduct any additional development deemed appropriate, to include, if deemed warranted, a VA examination to determine the combined effects resulting from all of the Veteran's service-connected disabilities 

4.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


